DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see the response filed September 21, 2022, with respect to the rejection of claims 1, 4, 5, 10, 11, and 13 under 35 U.S.C. § 102(a)(1) using the Tang reference (Chinese Publ. No. 105905032) have been fully considered and are persuasive.  The 35 U.S.C. § 102(a)(1) rejection of 1, 4, 5, 10, 11, and 13 has been withdrawn.  Furthermore, the rejection of the claims 6-9, 12, 14, 15, 17, and 18 under 35 U.S.C. § 103 are likewise withdrawn.
Applicant’s amendment however, has introduced new grounds of rejection.  Please see the new grounds of rejection on the following pages.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-13, 15, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, in line 30 applicant recites the limitation of the angle in the vertical longitudinal plane having “a maximum value of 200°”.  However, the specification never discloses that the angle in the vertical longitudinal plane has a maximum value of 200°.  The specification only discloses a maximum value of 160°.  See page 3, lines 24-27; and page 11, lines 20-23.  Therefore, this limitation constitutes new matter.
Similarly, regarding claim 10, in line 34 applicant recites the limitation of the angle in the vertical longitudinal plane having “a maximum value of 200°”.  However, the specification never discloses that the angle in the vertical longitudinal plane has a maximum value of 200°.  The specification only discloses a maximum value of 160°.  See page 3, lines 24-27; and page 11, lines 20-23.  Therefore, this limitation constitutes new matter.
Similarly, regarding claim 17, in line 20 applicant recites the limitation of the angle in the vertical longitudinal plane having “a maximum value of 200°”.  However, the specification never discloses that the angle in the vertical longitudinal plane has a maximum value of 200°.  The specification only discloses a maximum value of 160°.  See page 3, lines 24-27; and page 11, lines 20-23.  Therefore, this limitation constitutes new matter.
Claims 4, 5, 7-9, 11-13, 15, and 18 are rejected based on their dependency to claims 1, 10, or 17, respectively.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, applicant recites the limitations of “an attachment portion”, “an intermediate portion”, and “an additional coupler”.  However, applicant has amended claim 10, to include “an attachment portion”, “an intermediate portion”, and “an additional coupler”.  Therefore, it is unclear if the “attachment portion”, “intermediate portion”, and “additional coupler” of claim 12 are the same thing as already claimed in claim 10.  If they are, a more appropriate wording would be “the attachment portion”, “the intermediate portion”, and “the additional coupler”.
Similarly, regarding claim 15, applicant recites the limitations of “an attachment portion”, “an intermediate portion”, and “an additional coupler”.  However, applicant has amended claim 10, to include “an attachment portion”, “an intermediate portion”, and “an additional coupler”.  Therefore, it is unclear if the “attachment portion”, “intermediate portion”, and “additional coupler” of claim 15 are the same thing as already claimed in claim 10.  If they are, a more appropriate wording would be “the attachment portion”, “the intermediate portion”, and “the additional coupler”.
Similarly, regarding claim 18, applicant recites the limitations of “an attachment portion”, “an intermediate portion”, and “an additional coupler”.  However, applicant has amended claim 17, to include “an attachment portion”, “an intermediate portion”, and “an additional coupler”.  Therefore, it is unclear if the “attachment portion”, “intermediate portion”, and “additional coupler” of claim 18 are the same thing as already claimed in claim 17.  If they are, a more appropriate wording would be “the attachment portion”, “the intermediate portion”, and “the additional coupler”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 30, 2022